DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-25-2022 has been entered.
 
Response to Arguments
The claim object has been withdrawn in view of the amendment filed 3-21-2022.
The remaining 112 is been withdrawn in view of the amendment; however, please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments filed 11-22-2021 regarding the 112 rejection have been fully considered but they are not persuasive.
As to the argument directed to Inter-CN, please note that the reference does teach a plurality of ways to inform the type of network, and in view of the amendment, the rejection is relying more in section 2.2 which recites: :”Further, it is also possible to identify that the HO command is to the other CN node from the contents of the RRC reconfiguration message based on whether bearers are EPS bearers or 5GC bearers (e.g., by presence of EPS bearer id)” and in proposal #3: “Proposal #3: Verify with CT1 if release with re-direction is supported between 5GC and EPC within E-UTRA. An indication similar to the loadBalancingTAURequired can be used in RRC connection release to request the UE to connect via the other CN type”. Clearly, RRC connection release message is indicating to the UE to connect to the other CN type
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case the arguments directed to R2 and R3 are disclosed by Inter-CN as disclosed in the prior paragraph.
In the previous and the present office action, the examiner included remarks about intended use. The examiner invites the applicant to review MPEP’s section 2111.02 II in which discloses that intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference; otherwise, is not considered a limitation and is of no significance to claim construction. The examiner recommends avoiding intended use in the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 10-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inter-CN change and PDCP version for E-UTRA connected to 5GC in view of Discussion on Intra-Cell Handover with CN Type Change and further in view of 3GPP TS 23.502 V2.0.0 (2017-12).
As to claims 1 and 6-7, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses a network redirection method comprising: receiving, network switching instruction information [intended use: that is used for redirection and that is sent by an access network device] [redirection from 5G to EPC or vice versa]; obtaining, a core network type of a target core network of redirection indicated by a target core network identifier carried in the network switching instruction information [Proposal #2: Change of CN mode between 5G Release with re-direction however needs to inform the VE that if needs to connect via the other CN mode type. This is similar to the release with redirection used for load balancing TAU.... and Proposal #3: ..... release with re-direction is supported between 5GC and EPC within E-UTRA, An indication similar to the loadBalancing TAURequired can be used in RRC connection release to request the UE to connect via the other CN type.”]; and accessing, the target core network based on the core network type [see section 2.2], wherein receiving, network switching instruction information [intended use: that is used for redirection and that is sent by an access network device] [redirection from 5G to EPC or vice versa]; wherein receiving, by a terminal, network switching instruction information that is used for redirection and that is sent by an access network device comprises: receiving, by the terminal, a radio resource control (RRC) connection release message sent by the access network device, wherein the RRC connection release message carries the network switching instruction information [see section 2 or 3; proposal #3 ..... release with re-direction is supported between 5GC and EPC within E-UTRA, An indication similar to the loadBalancing TAURequired can be used in RRC connection release to request the UE to connect via the other CN type.”]].
Inter-CN change and PDCP version for E-UTRA connected to 5GC does not explicitly discloses the steps performed by a terminal. However, the main types of handover, network or terminal initiated and/or terminal assisted. In an analogous art, Discussion on Intra-Cell Handover with CN Type Change discloses a terminal performed handover with CN type change (see sections 2.3-3); wherein the network switching instruction information comprises a target core network identifier [note that UE has to know the target CN type/ID], and the target core network identifier [intended use: is used to indicate the core network type of the target core network] (see section 2.3 and 2.4); wherein the core network type indication information comprises a NAS capability [using a NAS layer will comprise a NAS capability] (see section 2.3 and 2.4).Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of a terminal initiated and/or terminal assisted handover between networks with enhanced reliability with terminal help. The previous references fails to disclose wherein the target core network identifier is determined based on network switching request information sent by a mobility management device. In another analogous art, 3GPP TS 23.502 V2.0.0 discloses wherein the network switching instruction information comprises a target core network identifier, wherein the target core network identifier is determined based on network switching request information sent by a mobility management device, and the target core network identifier is used to indicate the core network type of the target core network (see section 4.11.1.2; Figure 4.11.1.2.1-1; 4.11.1.2.2.3-1). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of compatibility with existing standards.
As to claim 4, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses the method of claim 1 wherein accessing, by the terminal, the target core network based on the core network type comprises: sending, by the terminal, core network type indication information [intended use: used to indicate the core network type of the target core network to a target access network device of redirection], [enablement description not a limitation: to enable the terminal to access the target core network through the target access network device] (see section 2.2).
As to claims 5 and 11, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses the method of claim 4 wherein sending, core network type indication information used to indicate the core network type of the target core network to a target access network device of redirection comprises: sending, a radio resource control (RRC) connection request message to the target access network device, wherein the RRC connection request message carries the core network type indication information. (see section 2.2; fig. 4.11.2.1.1). Inter-CN change and PDCP version for E-UTRA connected to 5GC does not explicitly discloses the steps performed by a terminal. However, the main types of handover, network or terminal initiated and/or terminal assisted. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of a terminal initiated and/or terminal assisted handover between networks with enhanced reliability with terminal help.
As to claims 8 and 12-13, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses a terminal device comprising: a communications interface; a memory configured to store computer-executable instructions; and one or more processors in communication with the communications interface and the memory and configured to execute the computer-executable instructions to at least: receive, by the communications interface, network switching instruction information that is used for redirection and that is sent by an access network device; obtain a core network type of a target core network of redirection indicated by a target core network identifier carried in the network switching instruction information; and access, by the communications interface, the target core network based on the core network type [see section 2.2; the observations for claim 1 may also apply to this claim]; receive, by the communications interface, a radio resource control (RRC) connection release message sent by the access network device, wherein the RRC connection release message carries the network switching instruction information [see section 2 or 3; proposal #3 ..... release with re-direction is supported between 5GC and EPC within E-UTRA, An indication similar to the loadBalancing TAURequired can be used in RRC connection release to request the UE to connect via the other CN type.”]].
Inter-CN change and PDCP version for E-UTRA connected to 5GC does not explicitly discloses the steps performed by a terminal. However, the main types of handover, network or terminal initiated and/or terminal assisted. In an analogous art, Discussion on Intra-Cell Handover with CN Type Change discloses a terminal performed handover with CN type change (see sections 2.3-3); wherein the network switching instruction information comprises a target core network identifier [note that UE has to know the target CN type/ID], and the target core network identifier [intended use: is used to indicate the core network type of the target core network] (see section 2.3 and 2.4); wherein the core network type indication information comprises a NAS capability [using a NAS layer will comprise a NAS capability] (see section 2.3 and 2.4).Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of a terminal initiated and/or terminal assisted handover between networks with enhanced reliability with terminal help. The previous references fails to disclose wherein the target core network identifier is determined based on network switching request information sent by a mobility management device. In another analogous art, 3GPP TS 23.502 V2.0.0 discloses wherein the network switching instruction information comprises a target core network identifier, wherein the target core network identifier is determined based on network switching request information sent by a mobility management device, and the target core network identifier is used to indicate the core network type of the target core network (see section 4.11.1.2; Figure 4.11.1.2.1-1; 4.11.1.2.2.3-1). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of compatibility with existing standards.
As to claim 10, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses the terminal device of claim 8 wherein the computer-executable instructions, when executed, further cause the one or more processors to: send, by the communications interface, core network type indication information [intended use: used to indicate the core network type of the target core network to a target access network device of redirection], [enablement description not a limitation: to enable the terminal to access the target core network through the target access network device] (see section 2.2).
As to claims 14, 17 and 20, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses a network redirection method comprising: sending, by an access network device, network switching instruction information that is used for redirection to a terminal, to enable the terminal to obtain a core network type of a target core network of redirection indicated by a target core network identifier carried in the network switching instruction information and access the target core network based on the core network type  [see section 2.2; the observations for claim 1 may also apply to this claim], wherein the network switching instruction information comprises a target core network identifier, wherein sending, by an access network device, network switching instruction information that is used for redirection to a terminal comprises: sending, by the access network device, a radio resource control (RRC) connection release message to the terminal, wherein the RRC connection release message carries the network switching instruction information [see section 2 or 3; proposal #3 ..... release with re-direction is supported between 5GC and EPC within E-UTRA, An indication similar to the loadBalancing TAURequired can be used in RRC connection release to request the UE to connect via the other CN type.”]].
Inter-CN change and PDCP version for E-UTRA connected to 5GC does not explicitly discloses the steps performed by a terminal. However, the main types of handover, network or terminal initiated and/or terminal assisted. In an analogous art, Discussion on Intra-Cell Handover with CN Type Change discloses a terminal performed handover with CN type change (see sections 2.3-3); wherein the network switching instruction information comprises a target core network identifier [note that UE has to know the target CN type/ID], and the target core network identifier [intended use: is used to indicate the core network type of the target core network] (see section 2.3 and 2.4); wherein the core network type indication information comprises a NAS capability [using a NAS layer will comprise a NAS capability] (see section 2.3 and 2.4).Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of a terminal initiated and/or terminal assisted handover between networks with enhanced reliability with terminal help. The previous references fails to disclose wherein the target core network identifier is determined based on network switching request information sent by a mobility management device. In another analogous art, 3GPP TS 23.502 V2.0.0 discloses wherein the network switching instruction information comprises a target core network identifier, wherein the target core network identifier is determined based on network switching request information sent by a mobility management device, and the target core network identifier is used to indicate the core network type of the target core network (see section 4.11.1.2; Figure 4.11.1.2.1-1; 4.11.1.2.2.3-1). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of compatibility with existing standards.
As to claim 16, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses the method of claim 15 wherein the network switching request information is used for communication (see section 2.2). Inter-CN change and PDCP version for E-UTRA connected to 5GC fails to disclose the intended use of voice fallback of a voice service or an emergency service. However, it would be obvious to one of the ordinary skills in the art that the intended use will not change in any meaningful way the method and teachings above for communication will produce the same predictable results for a voice and/or emergency service. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of a communicating voice or an emergency since it would bring the same predictable result of communicating the desired communication.
As to claim 18, Inter-CN change and PDCP version for E-UTRA connected to 5GC discloses the method of claim 15 wherein receiving, by the access network device,  network switching request information that is used for network switching and that is sent by a mobility management device comprises: receiving, by the access network device, 
an request message sent by the mobility management device, wherein the request message carries the network switching request information (see section 2.2; fig. 4.11.2.1.1). Inter-CN change and PDCP version for E-UTRA connected to 5GC does not specifically discloses an N2 request message. In an analogous art, 3GPP TS 23.502 discloses an N2 request message or a UE context modification request message sent by the mobility management device, wherein the N2 request message or the UE context modification request message carries the network switching request information (see section 4.8.3-4.9). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of compatibility with existing standards.
As to claim 21, Inter-CN change and PDCP version for E-UTRA connected to 5GC does not discloses the particular intended use; however, is capable to be used for voice fallback of a voice service or an emergency service since there is no structural change and will produce the same predictable result of connecting to the desired network for the desired purpose. In an analogous art, 3GPP TS 23.502 discloses wherein the network switching request information [intended use: is used for voice fallback of a voice service or an emergency service] (see section 4.13.4.2; figure 4.13.4.2-1). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to perform the steps in the terminal for the simple purpose of compatibility with existing standards.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647